internal_revenue_service uil index no number release date cc dom it a plr-103031-00 date legend x taxpayer ein no b plan m state dear sir or madam this is in response to your authorized representative’s letter and submissions of date and other previous and subsequent correspondence in which he requested on your behalf certain rulings regarding the proper federal_income_tax treatment including any reporting and or withholding obligations for certain tuition reduction remission and reimbursement benefits paid_by you x the taxpayer to employees of x and its operated institutions under the b tuition reduction plan as briefly described below we are pleased to address your concerns the information provided indicates that the taxpayer x was created under the constitution of state m and has exclusive authority under state law to manage the public colleges junior colleges and universities of the state of m taxpayer consists of one member from each congressional district in the state and certain additional members from the state at large who are appointed by the governor and confirmed by the state senate taxpayer receives a lump sum appropriation from the m general assembly and determines the amounts to be allocated and distributed among the various education facilities operated by the taxpayer taxpayer’s tuition reduction plan b allows full-time faculty staff and administrators to participate in development activities and studies by remitting or reimbursing tuition for those activities that have been authorized by the employee’s institution and that are related to the employee’s job or improve opportunities for career advancement courses that are not directly related to a specific job but are career related also qualify for the benefit full-time employees may register without tuition or fees for up to three academic credit courses per term on a space available basis the employee may register for courses at his or her own institution or with appropriate approval another university system institution or private_institution the policy is applicable both to employees working directly for the taxpayer as well as employees employed at the taxpayers’ member institutions and may cover undergraduate as well as graduate level studies courses are normally expected to be taken outside regularly scheduled working hours the b tuition reduction program is governed by certain implementation guidelines and policies copies of which were provided for our review the guidelines provide generally that any full-time_employee of x or any of its operated institutions who has been employed for at least six months months for certain graduate courses may be eligible to participate in the tuition reduction program with the approval of the employee’s supervisor or other appropriate school official generally amounts paid to or for the benefit of employees are presumptively compensatory in nature and ordinarily includible in gross_income as wages sec_117 of the internal_revenue_code however provides a special rule in the case of a qualified_tuition_reduction sec_117 provides that gross_income shall not include any qualified_tuition_reduction sec_117 defines a qualified_tuition_reduction as the amount of any reduction in tuition provided to any employee of a sec_170 educational_organization for the education below the graduate level at such an educational_organization of a such employee or b any person treated as an employee or whose use is treated as an employee_use under the rules of sec_132 sec_132 refers generally to spouses and dependent_children of employees sec_170 describes an educational_organization as one which normally maintains a regular faculty and curriculum and normally has a regular body of pupils or students in attendance at the place where its education activities are regularly carried on an entity described in sec_170 or of the code or an institution that is operated as an activity or function of such an entity may qualify as an educational_organization described in sec_170 for purposes of sec_117 for example an unincorporated school operated by a church a museum school or the school system of a diocese may constitute an educational_organization described in sec_170 of the code additionally the exclusion provided by sec_117 is not limited solely to individuals providing teaching services for the educational_institution but extends to the employees generally including secretarial managerial administrative and support function employees sec_117 specifically provides that the qualified_tuition_reduction provided to the employee need not be provided at the employer educational_institution but may occur at any educational_institution described in sec_170 except for the case or certain graduate teaching and research assistants the exclusion from income provided by sec_117 is limited to education below the graduate level sec_117 provides an exception for individuals who are graduate students at the employing institution and who are engaged in providing teaching or research activities for that educational_institution education below the graduate level generally refers to any course which is not part of a course of study requiring a bachelor’s or equivalent undergraduate degree for admission into the degree program and which leads to a graduating degree a course which is part of a course of study leading to a graduate level degree is generally not considered education below the graduate level even if the course is not taken to fulfill requirements for a graduate level degree unless such course is taken for credit toward a degree below the graduate level the taxpayer in the present case is not a mere association of educational institutions but itself meets the functional definition of an educational_organization described in sec_170 the taxpayer and its member institutions constitute one legal entity and taxpayer’s sole duty and primary activity is to operate manage control and oversee the public educational institutions of a state each of which also constitutes an educational_organization based on the information provided and representations furnished we have determined that the described tuition reductions waivers remissions and reimbursements provided under the taxpayer’s b tuition plan or policy to employees of the taxpayer or any of its controlled member institutions for the education below the graduate level of such employees at any educational_institution described in sec_170 is excludable from the gross incomes of such employees under sec_117 of the internal_revenue_code as qualified tuition reductions additionally we have determined that the reductions do not discriminate in favor of highly compensated employees thus the plan policy satisfies the prohibition against discrimination in favor of highly compensated employees as described in sec_117 of the code we note that x's tuition reduction program provides benefits that do not constitute qualified tuition reductions as described in sec_117 the statutory scheme of sec_117 however does not contemplate that the providing of nonexcludable benefits by the employing educational_institution shall defeat the excludability of benefits satisfying the requirements of the section the exclusion provided under sec_117 is available to any individual satisfying the requirements of the section regardless of whether similar benefits are provided to persons outside the class of individuals for whom the exclusion is available thus the extension of benefits by a qualified educational_institution to parties other than those described in sec_117 and sec_132 or the extension of nonexcludable benefits to described individuals eg the provision of graduate level tuition reductions simply requires the inclusion of the value of such amounts in the gross incomes of those employees to or for whose benefit such amounts are paid the exclusion available to individuals meeting the requirements of sec_117 is not conditioned upon the employer’s denial of benefits to persons not meeting the requirements for exclusion accordingly tuition reimbursement and remission benefits paid under the b plan to employees of x and its member institutions for education below the graduate level do not constitute wages for purposes of sec_3401 additionally such amounts are not subject_to sec_3402 relating to withholding for income taxes at source sec_3102 relating to withholding under the federal_insurance_contribution_act fica or sec_3301 relating to the federal_unemployment_tax_act futa neither x nor its member institutions are required to file forms w-2 or any returns of information under sec_6041 with respect to such payments or remissions certain other rulings respecting the tax treatment of amounts paid under the b plan were also requested you requested a ruling relating to the exclusion of such amounts under sec_132 of the code as working_condition_fringe_benefits however because of the inherently factual nature of such determinations we are unable to provide the requested ruling see section dollar_figure of revproc_2000_1 2000_1_irb_4 pincite and sections dollar_figure and dollar_figure of revproc_2000_3 2000_1_irb_103 pincite and although we are not providing a ruling on this issue please note that in testing whether graduate tuition benefits qualify as a working_condition_fringe under sec_1_132-5 of the income_tax regulations it is not sufficient that the tuition if paid_by the employee would be deductible as a trade_or_business expense the tuition benefits must relate to the employee’s trade_or_business as an employee of the employer providing such benefits you also requested a ruling regarding the exclusion of such amounts under sec_127 of the code relating to amounts paid under qualified educational_assistance programs however in a letter dated date you withdrew that request this letter_ruling is based on the facts and representations provided by x and is limited to the matters specifically addressed no opinion is expressed as to the tax treatment of the transactions considered herein under the provisions of any other sections of the code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from such transactions which are not specifically addressed herein temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by adoption of final regulations to the extent the regulations are inconsistent with any conclusions in this ruling see section dollar_figure of revproc_2000_1 2000_1_irb_4 pincite however when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances because it could help resolve federal tax issues a copy of this letter_ruling should be maintained with x’s permanent records pursuant to a power_of_attorney currently on file with this office a copy of this letter is being sent to x’s designated authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax accounting s william a jackson by william a jackson chief branch enclosures copy of this letter copy for sec_6110 purposes
